DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1, 6, 11 and 16, have been considered but are moot because the claims have been amended with new limitations. Therefore, a new ground of rejection is provided in view of Gao (Publication No. US 2019/0373448) as in the followings.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7. 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (Publication No. US 2019/0140837) and further in view of Gao (Publication No. US 2019/0373448). 
 	Regarding claim 1. (Currently Amended) Cheng teaches a method performed by a universal integrated circuit card (UICC) (Cheng, the Abstract, Figure 2), the method comprising: 
 	receiving, from a local profile assistant (LPA) installed in the terminal, a first function call associated with a challenge of the UICC, the first function call being received based on a first request from an application (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
 	transmitting, to the LPA, the challenge generated based on the first function call (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
 	receiving, from the LPA, a second function call associated with a signature of a server, wherein the second function call includes the signature of the server generated for the challenge and is received based on a second request from the application (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); and 
 	verifying the signature of the server (Cheng, Figure 3, pp [89]-[91]).
 	Cheng does not teach “an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator”. 
embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator” (Gao, Figures 2A, 3A and 4A, pp [69]-[70], [177]-[187]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Cheng by incorporating teachings of Gao, method and system for making an improvement on profile subscription and authentication for subscribers using eUICC card and a local profile assistant (LPA) wherein the improvement is providing an application, called mobile network operator MNO APP, provided by an operator that is installed on a mobile device to resolve the conventional method of using only eUICC and LPA in a mobile device to remotely get a profile download from a server and an operator in order to register and authenticate a subscriber to access to the network. By using the improvement of an MNO APP in combination with an eUICC and a LPA in a mobile device, it resolves the delay in downloading and authenticating data and authentication information process using only an eUICC and a LPA in a mobile device. 
 	Regarding claim 6. (Currently Amended) Cheng teaches a method performed by a terminal including an embedded universal integrated circuit card (eUICC), the terminal having an (Cheng, the Abstract, Figure 2), the method comprising: 
 	receiving, from the application by the LPA, a first request for a challenge of the UICC (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
 	transmitting, to an eUICC by the LPA, a first function call associated with the challenge of the UICC (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
 	receiving, from the eUICC by the LPA, the challenge generated based on the first function call (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
 	transmitting, to a server by the application, a first message including the challenge (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
 	receiving, from the server by the application, a second message including a signature of the server generated for the challenge (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
transmitting, to an eUICC by the LPA, a second function call including the signature of the server (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); and 
 	verifying, by the UICC, the signature of the server (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]).
 	Cheng does not teach “an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator”. 
	Gao teaches “an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator” (Gao, Figures 2A, 3A and 4A, pp [69]-[70], [177]-[187]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Cheng by incorporating teachings of Gao, method and system for making an improvement on profile subscription and authentication for subscribers using eUICC card and a local profile assistant (LPA) wherein the improvement is providing an application, called mobile network operator MNO APP, provided by an operator that is installed on a mobile device to resolve the conventional method of using only eUICC and LPA in a mobile device to remotely get a profile 
 	Regarding claim 11. (Currently Amended) Cheng teaches an embedded universal integrated circuit card (eUICC) included in a terminal in a wireless communication system (Cheng, the Abstract, Figure 2), the UICC being configured to: 
 	receive, from a local profile assistant (LPA) installed in the terminal, a first function call associated with a challenge of the UICC, the first function call being received based on a first request from an application installed in the terminal, transmit, to the LPA, the challenge generated based on the first function call (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]), receive, from the LPA, a second function call associated with a signature of a server, wherein the second function call includes the signature of the server generated for the challenge and is received based on a second request from the application, and verify the signature of the server (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]).
an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator”. 
	Gao teaches “an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator” (Gao, Figures 2A, 3A and 4A, pp [69]-[70], [177]-[187]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Cheng by incorporating teachings of Gao, method and system for making an improvement on profile subscription and authentication for subscribers using eUICC card and a local profile assistant (LPA) wherein the improvement is providing an application, called mobile network operator MNO APP, provided by an operator that is installed on a mobile device to resolve the conventional method of using only eUICC and LPA in a mobile device to remotely get a profile download from a server and an operator in order to register and authenticate a subscriber to access to the network. By using the improvement of an MNO APP in combination with an eUICC and a LPA in a mobile device, it resolves the delay in downloading and authenticating data and authentication information process using only an eUICC and a LPA in a mobile device.  
Regarding claim 16. (Currently Amended) Cheng teaches a terminal including an embedded universal integrated circuit card (eUICC), the terminal having an application and a local profile assistant (LPA) installed therein in a wireless communication system (Cheng, the Abstract, Figure 2), the terminal comprising: 
 	a transceiver configured to transmit or receive a signal (Cheng, pp [36]); and 
 	a controller (Cheng, pp [36]) configured to: 
 	receive, from the application by the LPA, a first request for a challenge of the eUICC (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]);  
 	transmitting, to an eUICC by the LPA, a first function call associated with the challenge of the eUICC (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]);  
 	receiving, from the eUICC by the LPA, the challenge generated based on the first function call (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]), 
 	transmit, to a server by the application, a first message including the challenge (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); 
(Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]);  
 	transmitting, to an eUICC by the LPA, a second function call including the signature of the server Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]); and 
 	verifying, by the eUICC, the signature of the server (Cheng, Figure 2, pp [72]-[74], Figure 3, pp [78]-[94]). 
 	Cheng does not teach “an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator”. 
	Gao teaches “an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator” (Gao, Figures 2A, 3A and 4A, pp [69]-[70], [177]-[187]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Cheng by incorporating teachings of Gao, method and system for making an improvement on profile subscription and authentication for subscribers using 
 	Regarding claim 2. (Original) Cheng, as modified by Gao, teaches the method of claim 1, wherein the challenge is delivered from the LPA to the application, and wherein a first message including the challenge is transmitted from the application to the server (Cheng, Figure 4A, pp [96]-[100], [106]-[112). 
 	Regarding claim 3. (Original) Cheng, as modified by Gao, teaches the method of claim 2, wherein a second message including the signature of the server is received from the server to the application, as a response to the first message, and wherein the second request including the signature of the (Cheng, Figure 4A, pp [102]-[109]). 
 	Regarding claim 4. (Original) Cheng, as modified by Gao, teaches the method of claim 1, wherein the signature is generated by the server based on a digital certificate (Cheng, Figure 4A, pp [98]-[105]). 
 	Regarding claim 5. (Original) Cheng, as modified by Gao, teaches the method of claim 1, wherein a procedure for downloading a profile is performed based on a result of the verification (Cheng, Figure 3, pp [87]-[94]). 
 	Regarding claim 7. (Original) Cheng, as modified by Gao, teaches the method of claim 6, wherein the challenge is delivered from the LPA to the application (Cheng, Figure 4A, pp [96]-[100], [106]-[112). 
 	Regarding claim 8. (Original) Cheng, as modified by Gao, teaches the method of claim 7, wherein the second message is received from the server by the application, as a response to the first message, and wherein a second request including the signature of the server is transmitted from the application to the LPA based on the second message (Cheng, Figure 4A, pp [102]-[109]). 
Regarding claim 9. (Original) Cheng, as modified by Gao, teaches the method of claim 6, wherein the signature is generated by the server based on a digital certificate (Cheng, Figure 4A, pp [98]-[105]). 
 	Regarding claim 10. (Original) Cheng, as modified by Gao, teaches the method of claim 6, wherein a procedure for downloading a profile is performed based on a result of the verification (Cheng, Figure 3, pp [87]-[94]).
 	Regarding claim 12. (Currently Amended) Cheng, as modified by Gao, teaches the eUICC of claim 11, wherein the challenge is delivered from the LPA to the application, and wherein a first message including the challenge is transmitted from the application to the server (Cheng, Figure 4A, pp [96]-[100], [106]-[112). 
 	Regarding claim 13. (Currently Amended) Cheng, as modified by Gao, teaches the eUICC of claim 12, wherein a second message including the signature of the server is received from the server to the application, as a response to the first message, and wherein the second request including the signature of the server is transmitted from the application to the LPA based on the second message (Cheng, Figure 4A, pp [102]-[109]). 
Regarding claim 14. (Currently Amended) Cheng, as modified by Gao, teaches the eUICC of claim 11, wherein the signature is generated by the server based on a digital certificate (Cheng, Figure 4A, pp [98]-[105]).
 	Regarding claim 15. (Currently Amended) Cheng, as modified by Gao, teaches the eUICC of claim 11, wherein a procedure for downloading a profile is performed based on a result of the verification (Cheng, Figure 3, pp [87]-[94]). 
	Regarding claim 17. (Original) Cheng, as modified by Gao, teaches the terminal of claim 16, wherein the challenge is delivered from the LPA to the application (Cheng, Figure 4A, pp [96]-[100], [106]-[112). 
 	Regarding claim 18. (Original) Cheng, as modified by Gao, teaches the terminal of claim 17, wherein the second message is received from the server by the application, as a response to the first message, and wherein a second request including the signature of the server is transmitted from the application to the LPA based on the second message (Cheng, Figure 4A, pp [102]-[109]). 
 	Regarding claim 19. (Original) Cheng, as modified by Gao, teaches the terminal of claim 16, wherein the signature is (Cheng, Figure 4A, pp [98]-[105]).
 	Regarding claim 20. (Original) Cheng, as modified by Gao, teaches the terminal of claim 16, wherein a procedure for downloading a profile is performed based on a result of the verification (Cheng, Figure 3, pp [87]-[94]).  

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/HUY C HO/Primary Examiner, Art Unit 2644